DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 05/12/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 1-20 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 102 of claims 1-7 and 11 as being anticipated by Xia et al. (US 2011/0304263 A1), the rejection under 35 U.S.C 102, or in the alternative, 103 of claim 12 as being obvious over Xia et al. (US 2011/0304263 A1), the rejection under 35 U.S.C. 103 of claims 13-19 as being unpatentable over Xia et al. (US 2011/0304263 A1), and of claim 20 as being unpatentable over Xia et al. (US 2011/0304263 A1) in view of Zhou et al. (US 2013/0096270 A1).
	Claims 1, 5, 7, and 11 have been amended.
	Claim 3 has been canceled.
	Claims 1-2, and 4-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Lindsey et al. (US 6,420,648 B1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (Graham, K.R.; Yang, Y.; Sommer, J.R.; Shelton, A.H.; Schanze, K.S.; Xue, J.; Reynolds, J.R., 2011, Extended Conjugation Platinum(II) Porphyrins for use in Near-Infrared Emitting Organic Light Emitting Diodes, Chem. Mater. 23, 5305-5312.
With respect to claim 1, Graham teaches the organometallic compound pictured below.

    PNG
    media_image1.png
    286
    156
    media_image1.png
    Greyscale

This compound reads on Formula 1 when A1-A4 are each a benzene group, R1 to R4 are hydrogen atoms, R11 and R13 are each a C4 alky (tetrabutyl) substituted aryl group, and R12 and R14 are hydrogen atoms.
With respect to claim 2, Graham teaches the organometallic compound of claim 1, and M is platinum.
With respect to claim 4, Graham teaches the organometallic compound of claim 1, and rings A1 to A4 are each represented by Formula 2-1.
With respect to claim 5, Graham teaches the organometallic compound of claim 1, and R1 to R4 are each hydrogen and R11 to R14 are each a phenyl group substituted with a C4 alkyl group or a hydrogen atom.
With respect to claim 6, Graham teaches the organometallic compound of claim 1, and R1 to R4 are each hydrogen atoms.
With respect to claim 7, Graham teaches the organometallic compound of claim 1, and at least one of R11 to R14 is a di(C4 alky) phenyl group.
With respect to claim 8, Graham teaches the organometallic compound of claim 1, and at least one of R11 to R14 is not a hydrogen atom, a phenyl group, a mesityl group, and a methyl group.
With respect to claim 10, Graham teaches the organometallic compound of claim 1, and the compound reads on condition (a).
With respect to claim 12, Graham teaches the organometallic compound of claim 1, and the compound emits light having an emission wavelength of 777 nm in an OLED device (see page 5308, table 3).
With respect to claims 13-15, Graham teaches the organometallic compound of claim 1, and Graham teaches a first electrode (anode, ITO), a hole transport layer (NPB), an emission layer comprising the porphyrin compound, an electron transport layer (BPhen) a second electrode (cathode, LiF) (page 5310, col. 1, paragraph 1).
With respect to claim 16, Graham teaches the organic light emitting device of claim 13, and the emission layer emits light with a wavelength of 777 nm (see page 5308, table 3).
With respect to claim 17, Graham teaches the organic light emitting device of claim 14, and the hole transport region comprises an arylamine group (NPB).
With respect to claims 18 and 19, Graham teaches the organic light emitting device of claim 13, and an apparatus to obtain the electroluminescence spectra of the OLED (page 5311, col 1, paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US 6,420,648 B1).
With respect to claim 1, Lindsey teaches a chromophore composition comprising porphyrinic macrocycles (abstract). Lindsey gives a general formula to form the porphyrinic macrocycles in Formula X (col. 22, line 27), which is pictured below.

    PNG
    media_image2.png
    299
    472
    media_image2.png
    Greyscale

In this formula, M is platinum (Col. 24, lines 1-2), K1-K4 are nitrogen (Col. 24, lines 8-10), S9-S12 are a cyclopentyl group (“cycloalkyl”, Col. 24, line 16), and the pairs S1 and S2, S3 and S4, S5 and S6, and S7 and S8 form the annulated arene naphthalene (col. 27, lines 21-23, see also formula XXIV and the definitions in Col. 24 lines 8-10 and Col. 26, lines 61-64). This forms the compound below.

    PNG
    media_image3.png
    536
    536
    media_image3.png
    Greyscale


This compound reads on instant Formula 1 when M is platinum, rings A1-A4 are each a naphthalene group, R1 to R4 are hydrogen, and R11-R14 are a C5 cycloalkyl (cyclopentyl) groups.
Lindsey includes each element claimed, with the only difference between the claimed invention and Lindsey being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light harvesting array useful for the manufacture of devises such as solar cells (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Lindsey teaches the organometallic compound of claim 1 and M is platinum, as discussed above.
With respect to claim 4, Lindsey teaches the organometallic compound of claim 1, and rings A1-A4 are each represented by formula 2-2  (a naphthalene group) as discussed above.
With respect to claims 5-8, Lindsey teaches the organometallic compound of claim 1, and R1 to R4 are hydrogen atoms, and R11 to R14 are a C5 cycloalkyl (cyclopentyl) group, as discussed above.
With respect to claim 9, Lindsey teaches the organometallic compound of claim 1, as discussed above. Lindsey also teaches that each of S9-S12, which are analogous to instant R11-R14, are an alkylthio group (Col. 24, line 16). When S9-S12 are methylthio groups, it forms a compound which reads on the instant claim when R11 to R14 are  each -S(Q1)-, and Q1 is a C1 alkyl group. 
Lindsey includes each element claimed, with the only difference between the claimed invention and Lindsey being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light harvesting array useful for the manufacture of devises such as solar cells (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Lindsey teaches the organometallic compound of claim 1, as discussed above. Lindsey also teaches that each of S9-S12, which are analogous to instant R11-R14 are selected independently, such that S9 and S10 could be a cyclopentyl group, and S11 and S12 are hydrogen atoms. When these selections are made, they form a compound which reads on condition b of the claim when R11 and R14 are identical and different from R12 and R13 and R12 and R13 are identical.
With respect to claim 11, Lindsey teaches the organometallic compound of claim 1, as discussed above, and the compound is identical to instant Compound 7.
With respect to claim 12, Lindsey is silent to the emissive wavelength of the compound being a maximum emission wavelength in a range of 720 nm to 2,500 nm. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Lindsey reads on the claims. Furthermore, in the instant specification, identical compound 7 is stated to have an emissive wavelength of 904 nm (See Table 1 on page 106).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (Graham, K.R.; Yang, Y.; Sommer, J.R.; Shelton, A.H.; Schanze, K.S.; Xue, J.; Reynolds, J.R., 2011, Extended Conjugation Platinum(II) Porphyrins for use in Near-Infrared Emitting Organic Light Emitting Diodes, Chem. Mater. 23, 5305-5312) as applied to claims 1-8, 10, and 12-19 above, and further in view of Zhou et al. (US 2013/0096270 A1).
With respect to claim 20, Graham teaches the apparatus of claim 18, however, Graham does not specifically teach a thin-film transistor with a source and drain electrode electrically coupled to it.
Zhou teaches a porphyrin containing organic field effect transistor comprising a source electrode, a drain electrode, and an organic semiconductor layer comprising the porphyrin compound (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a source and drain electrode which are electrically coupled to the porphyrin containing thin film transistor of Graham, as Zhou teaches this was a device structure known prior to the effective filing date of the claimed invention.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786